1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   KERN COUNTY HOSPITAL AUTHORITY, )                    Case No.: 1:18-cv-0473 - DAD - JLT
                                     )
12             Plaintiff,            )                    ORDER DISCHARGING THE ORDER TO SHOW
                                     )                    CAUSE DATED MAY 28, 2019 (DOC. 39) AND
13        v.                         )                    GRANTING THE PARTIES AN EXTENSION OF
                                     )
14   UNITEDHEALTHCARE INSURANCE      )                    TIME TO FILE THE STIPULATION
     COMPANY, et al.,                )
15                                   )
               Defendants.           )
16                                   )
17          Previously, the parties filed a “Joint Notice of Settlement,” indicating they agreed to settle the
18   action and anticipated filing a stipulation for dismissal within sixty days. (Doc. 37 at 1) Accordingly,
19   the Court directed the parties to file a stipulated request for dismissal no later than May 24, 2019.
20   (Doc. 38) After the parties failed to file a stipulation regarding dismissal, the Court ordered the parties
21   to show cause why sanctions should not be imposed for their failure to comply with the Court’s order.
22   (Doc. 39)
23          On June 11, 2019, Plaintiff and Defendants filed separate responses to the Court’s order, each
24   indicating the parties required more time than anticipated to finalize the terms of the settlement.
25   (Docs. 40, 41) According to Defendants, on May 23, 2019, their counsel advised Plaintiff that the
26   “final requested revisions to the settlement agreement were acceptable,” and Defendants requested
27   “Plaintiff to forward the executed settlement agreement so that the settlement payment could be
28   processed.” (Doc. 40 at 2) Plaintiff’s counsel, Aanchal Sanghvi, reports the agreement was sent to

                                                         1
1    Kern County for signature, and the Board’s review of the agreement “should be completed soon.”1

2    (Doc. 41 at 2) Defendants report they will “need thirty days from the receipt of the executed settlement

3    agreement to process the settlement payment.” (Doc. 40 at 2) Thus, Plaintiff requests the parties be

4    given an extension of sixty days to file the joint statement, which would allow for time to “fully

5    execute the agreement” and for Defendants to process the settlement payment. (Doc. 41 at 2)

6               Based upon the information provided by the parties, the Court ORDERS:

7               1.        The order to show cause dated May 23, 2019 (Doc. 39) is DISCHARGED; and

8               2.        The parties are granted an extension of time and SHALL file a joint stipulation to

9                         dismiss the action no later than August 12, 2019.

10              The parties are advised that failure to comply with this deadline may result in the Court

11   imposing sanctions, including the dismissal of the action.

12
13   IT IS SO ORDERED.

14          Dated:      June 12, 2019                                        /s/ Jennifer L. Thurston
15                                                                  UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28
     1
         The Court is perplexed by the differing versions of the status of the settlement.

                                                                      2
